Citation Nr: 0412733	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  03-28 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material has been received to reopen a 
claim of entitlement to service connection for residuals of 
low back strain.

2.  Entitlement to service connection for psoriasis on the 
hands, to include as secondary to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued in December 2002 and 
March 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.   


REMAND

On his substantive appeal, received in October 2003, the 
veteran indicated that he wished to have a hearing before a 
Veterans Law Judge in Washington, D.C.  Thereafter, the RO 
sent the veteran a letter, dated in February 2004, indicating 
that the veteran had been scheduled for a hearing in 
Washington, D.C., for April 12, 2004.  On March 23, 2004, 
prior to such scheduled hearing, the Board received 
communication from the veteran indicating that he did not 
want his hearing to be held in Washington, D.C.; he instead 
requested a hearing before a Veterans Law Judge be scheduled 
for a later date in Louisville, Kentucky.  Such hearing has 
not been scheduled.  38 C.F.R. § 20.703 (2003).  

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran for a 
hearing at the RO before a Veterans Law 
Judge.  While the claims file is at the 
RO, the RO should undertake any indicated 
notification and development actions 
required by the Veterans Claims 
Assistance Act of 2000, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), and its 
implementing regulations.  

No action is required of the veteran unless he receives 
further notice.  He does, however, have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


